NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0652-20

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

NAZIER D. GOLDSMITH,

     Defendant-Respondent.
_________________________

                   Argued March 1, 2021 – Decided March 18, 2021

                   Before Judges Fasciale and Mayer.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Camden County,
                   Indictment No. 19-10-2563.

                   Rachel M. Lamb, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for appellant (Jill S. Mayer, Acting Camden County
                   Prosecutor, attorney; Rachel M. Lamb, of counsel and
                   on the briefs).

                   Ashley T. Brooks, Assistant Deputy Public Defender,
                   argued the cause for respondent (Joseph E. Krakora,
                   Public Defender, attorney; Marcia H. Blum, Assistant
            Deputy Public Defender, of counsel and on the brief;
            Ashley T. Brooks, on the brief).

PER CURIAM

      By leave granted, the State appeals from a September 25, 2020 order

granting a motion to suppress drugs, cash, a handgun, and ammunition seized

from defendant Nazier D. Goldsmith by Camden County Sheriff's officers. 1 We

reverse.

      The facts are taken from a September 23, 2020 evidentiary hearing and

the motion judge's September 25, 2020 written memorandum of decision.

      On January 15, 2019, Officer Joseph Goonan, a twenty-year veteran of the

Camden County Sheriff's Department, and his partner were on routine patrol in

a high crime neighborhood in the City of Camden. The neighborhood was

known for shootings and drugs. From his patrol car, Officer Goonan saw

defendant emerge from a walkway adjacent to an abandoned house and proceed

to walk toward two men.       In the officer's experience, local drug dealers

"stash[ed]" their drugs in the area, and Officer Goonan believed defendant was




1
  The judge stayed the order to allow the State to seek interlocutory review. On
November 5, 2020, we granted the State's motion for leave to appeal from the
suppression order.
                                                                          A-0652-20
                                       2
engaged in a drug transaction. The two unidentified men walked away from

defendant when they saw the officers.

      The officers exited their car and approached defendant. According to

Officer Goonan, defendant appeared nervous and looked furtively from side -to-

side and up-and-down the street. Goonan testified defendant's hands were

shaking and, despite it being an evening in early January, defendant was

sweating profusely.

      In accordance with his police training and experience, Officer Goonan

suspected defendant was selling drugs and asked defendant if he had

identification. The officer did not want defendant reaching into his own pocket

to retrieve the identification based on defendant's body language and the

officer's awareness that weapons were commonly found in the area. Defendant

responded the identification could be found in his upper jacket pocket. Officer

Goonan told defendant he would retrieve the identification. As the officer

reached for the identification, defendant said, "I'd appreciate if you guys didn't

pat me down."

      Based on the totality of the circumstances -- the nature of the area as a

known "drug stash," the presence of weapons in known high crime areas,

defendant's body language and furtive behaviors, and defendant's statement


                                                                            A-0652-20
                                        3
regarding a pat down -- Officer Goonan "became concerned for his safety and

conducted a pat down frisk of defendant." The judge deemed Officer Goonan's

testimony credible, particularly the officer's concern for his safety in explaining

why the officer insisted on retrieving defendant's identification.

      In conducting the pat down, Officer Goonan felt what he "believed to be

a handgun in the lower pocket of [defendant's] jacket." Officer Goonan found a

handgun in defendant's jacket "with ammunition in the magazine." Defendant

was handcuffed and searched. The search of defendant's person revealed "$740

in United States currency and one vial containing suspected CDS." In searching

the walkway area, the officers found "twenty-one vials of suspected CDS." 2

      A grand jury returned an indictment against defendant, charging him with

second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)(1); fourth-

degree possession of a weapon, N.J.S.A. 2C:39-3(j); and third-degree possession

of a controlled dangerous substance, N.J.S.A. 2C:35-10(a)(1).

      Prior to trial, defendant sought to bar the physical evidence seized by the

officers. Officer Goonan was the only witness to testify during the evidentiary

hearing conducted on September 23, 2020.           After reviewing the officer's



2
  The color of the vial found on defendant's person matched the color of the
vials discovered in the walkway.
                                                                             A-0652-20
                                        4
testimony, the judge found the officers' initial stop of defendant to be lawful.

However, the judge determined the State failed to establish reasonable suspicion

in support of frisking defendant because there was "no objective basis to believe

defendant was armed."

      The judge explained the officer "did not observe an unexplained bulge in

defendant's clothing that might have been a weapon" and did not see defendant

make any "threatening or suspicious movement[s] such as reaching to his

waistband or pocket."      Nor did the judge determine defendant's "nervous

reaction . . . constitute[d] reasonable suspicion that defendant was armed and

dangerous." The judge stated, "[T]he fact that defendant asserted his right to be

free from a frisk does not create the basis to believe defendant possessed a

weapon." Citing State v. Thomas, 110 N.J. 673, 683-85 (1988), the judge found

"the facts that support a lawful stop do not always support a lawful frisk." As a

result, the judge held "Officer Goonan violated the constitutional proscription

against warrantless searches" and suppressed all physical evidence seized from

defendant on the night of his arrest.

      On appeal, the State argues "the trial judge erred in finding that there was

no justification for frisking defendant . . . ." In addition, the State contends the

judge "misapplied the investigatory frisk standard" because the State "presented


                                                                              A-0652-20
                                         5
sufficient evidence of reasonable suspicion to frisk defendant during a lawful

investigatory stop." We agree.

       "An appellate court reviewing a motion to suppress evidence in a criminal

case must uphold the factual findings underlying the trial court's decision,

provided that those findings are 'supported by sufficient credible evidence in the

record.'" State v. Boone, 232 N.J. 417, 425-26 (2017) (quoting State v. Scriven,

226 N.J. 20, 40 (2016)). "We owe no deference, however, to conclusions of law

made by trial courts in deciding suppression motions, which we instead review

de novo." State v. Brown, 456 N.J. Super. 352, 358-59 (App. Div. 2018) (citing

State v. Watts, 223 N.J. 503, 516 (2015)).

       A protective search, also known as a Terry3 frisk or pat down, is an

exception to the requirement that an officer obtain a search warrant. When there

is a lawful stop and the officer believes the suspect is armed and dangerous, the

officer may, without a warrant, "take necessary measures to determine whether

the person is in fact carrying a weapon and to neutralize the threat of physical

harm." State v. Roach, 172 N.J. 19, 27 (2002) (quoting Terry, 392 U.S. at 26-

27). "When a police officer forms a reasonable and articulable suspicion to

justify an investigatory stop, the officer may also conduct a [pat[] down] or frisk


3
    Terry v. Ohio, 392 U.S. 1 (1968).
                                                                             A-0652-20
                                        6
of the outer clothing of such persons in an attempt to discover weapons." State

v. Gamble, 218 N.J. 412, 430 (2014) (citing Terry, 392 U.S. at 30-31). The

intention behind "this limited search is not to discover evidence of crime, but to

allow the officer to pursue his [or her] investigation without fear of violence."

State v. Thomas, 110 N.J. 673, 683 (1988) (quoting Adams v. Williams, 407

U.S. 143, 146 (1972)). A protective "search must 'be confined in scope to an

intrusion reasonably designed to discover guns, knives, clubs, or other hidden

instruments for the assault of the police officer.'" State v. Privott, 203 N.J. 16,

25 (2010) (quoting Terry, 392 U.S. at 29). An officer may conduct a protective

search when, based on the "totality of the circumstances," he or she possesses

"a 'specific and particularized basis for an objectively reasonable suspicion that

defendant was armed and dangerous.'" Roach, 172 N.J. at 27 (quoting Thomas,

110 N.J. at 638).

      Here, under the totality of the circumstances, the State met its burden of

demonstrating the pat down of defendant was justified. Officer Goonan testified

the section of Camden where defendant was arrested was a high crime area ,

known for drugs, weapons, and shootings. In addition, the officer believed he

witnessed a drug sale between defendant and the two unidentified men who

quickly left the area. Courts "have recognized that to 'substantial dealers in


                                                                             A-0652-20
                                        7
narcotics[,]' firearms are as much 'tools of the trade' as are most commonly

recognized articles of narcotics paraphernalia." United States v. Oates, 560 F.2d

45, 62 (2d Cir. 1977) (quoting United States v. Weiner, 534 F.2d 15, 18 (2d Cir.

1976)).

      Officer Goonan used his knowledge, training, and experience regarding

drug transactions, coupled with his observation of defendant's behavior and

body language, to suspect defendant had a weapon and concluded his safety and

that of his partner was in jeopardy. Thus, Officer Goonan's decision to conduct

a protective search of defendant for a weapon was objectively reasonable. See

State v. Valentine, 134 N.J. 536, 547 (1994) ("Terry itself acknowledges that

police officers must be permitted to use their knowledge and experi ence in

deciding whether to frisk a suspect."). Under these circumstances, the frisk of

defendant was permissible, and the judge erred in granting the motion to

suppress the physical evidence seized as a result of Officer Goonan's protective

search of defendant.

      Reversed. We do not retain jurisdiction.




                                                                           A-0652-20
                                       8